vase a Pan GBD Document16 Filed 12/05/19 Paqe1ofi
E LITIGATION GROUP, Le °

148 WEST 24TH STREET, 8TH FLOOR
NEW YORK, NY 10011

TEL: 212-465-1180

PAX: 212-465-1181

   
 

WRITER’S DIRECT: 212-465-1 JZ

VIA ECF j
The Honorable George B. Dag
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

cS
# _ December 5, 2019
vi - oe

i
j{ SQORDERED:

agg (2 Dowal

Geprge BI Daniels, USD.
Re: Valera et al v. CJ Restaurant Company Inc. et a

Case No, 1:19-cv-6392-GBD bated:__DEC 0. 9m

Dear Judge Daniels:

We are counsel to Plaintiff in the above-referenced matter. We write, jointly with
Defendants, to respectfully request extending the time to file the fairness by one (1) week. The
reason for this request is to allow the parties to execute the finalized settlement agreement. The
agreement is currently out for execution with Defendants.

This is the parties’ first request for the relief requested herein. Currently, the deadline to
file the fairness is December 4, 2019.

We thank Your Honor for considering this matter.

Respectfully submitted,
/s/ C.K. Lee

C.K. Lee, Esq.

cc: all parties via ECF

 
